department of the treasury internal_revenue_service washington d c qj sin -4945 of ed tel contact person no third party contact sec_1d number telephone number feb employer_identification_number legend foundation dr x x y z dear sir or madam we have considered your ruling_request dated date as further amended on date in which you request certain rulings concerning a proposed split-dollar_life_insurance arrangement involving foundation and its president and chief_executive_officer dr x the proposed arrangement is intended as part of a comprehensive compensation package for dr x you have requested rulings that the proposed arrangement will not result in private_inurement or adversely affect foundation's exempt status under sec_501 of the internal_revenue_code and will not involve an act of self-dealing or a taxable_expenditure under sec_4941 and sec_4945 respectively foundation is exempt under sec_501 c of the code and is classified as a private its purposes are to receive and administer funds for foundation described in sec_509 educational and charitable purposes foundation’s principal activity is making grants to support charitable programs in higher education and health care as well as other areas foundation is governed by a board_of trustees currently consisting of members including dr x who as president and ceo serves as an ex-officio member of the board foundation has officers and more than y employees based on the amount of its total expenditures foundation is a large grant-making institution dr x became foundation's president and ceo five years ago the office of president and a full-time position involving a wide range of responsibilities these include overseeing ceo is foundation's operations implementing grant-making policies serving as foundation spokesman and recommending candidates for officers of and other key positions within foundation isf dr x entered into an employment agreement with foundation in to serve as president and ceo for a five-year period this agreement was amended in certain respects in and in the parties further agreed to extend the agreement to the agreement provides for a base salary which may be increased after annual board review participation in foundation retirement and employee benefit plans and other fringe_benefits supplemental agreements executed in and a third executed in dr x is entitled to receive subject_to certain conditions additional retirement benefits and deferred_compensation many of these benefits were negotiated to match the benefits package dr x had received under his previous employment in addition pursuant to two as part of dr x's compensation and benefits the employment agreement provides that during the employment period foundation shall maintain at its expense term_insurance coverage on the life of dr x providing a death_benefit in an amount equal to two times his salary agreement furtier provides that dr x may designate as a beneficiary of such insurance the trustee of an irrevocable_life_insurance_trust previously created by dr x and his wife the to fulfill this obligation under the employment agreement foundation has proposed entering into a split-dollar_life_insurance arrangement under this arrangement foundation will purchase an insurance_policy on dr x's life foundation and dr x will share responsibility for payment of policy premiums and each will receive a portion of the policy proceeds upon dr x's death while employed by the foundation this proposed arrangement has certain benefits to the foundation and to dr x first it provides guaranteed insurability of dr x during the employment period and thereafter as long as the policy continues second the arrangement simplifies the process of securing annual increases in the amount of insurance coverage that foundation may be required to provide under the employment agreement third the amount of term_insurance coverage which foundation is obligated to provide dr x during the period of his expected employment is likely to exceed the current limits of the foundation's group term policy thus foundation would be required to increase the coverage limits under the group policy or to purchase additional individual term_insurance coverage on dr x's life a possibility eliminated by this arrangement fourth the arrangement eliminates the necessity to purchase incremental coverage in each year that dr x's salary increases and thereby avoids the requirement of an annual physical exam lastly the arrangement also reduces the amount of taxable_income that is imputed to dr x compared to what would be imputed if a group term_insurance policy were used to provide the coverage under the proposed arrangement premiums_paid by foundation will be lower than what foundation would pay for a group term_insurance policy the decrease in premium payments wilt be approximately dollar_figurez over the full period of dr x's expected employment in addition the proposed arrangement entitles foundation to a share of the policy proceeds upon dr x's death if he dies while employed by foundation in light of the expected cost savings sharing of policy proceeds upon dr x's death while employed by foundation and the other advantages of the arrangement foundation believes that the proposed arrangement is to its advantage aa foundation has retained a nationally recognized executive compensation consulting firm to assist in its review of the proposed compensation package provided dr x that firm has advised that the compensation package is competitive in relation to the foundation's peer group including other large foundations and institutions of higher education using information provided by the consulting firm foundation has determined that the total compensation and other_benefits to be provided dr x including the split-dollar_life_insurance policy will be reasonable in relation to his services to foundation as president and ceo and as a trustee foundation also contemplates entering into an additional agreement with dr x to govern the payment of premiums and to define the rights and interests of the parties with respect to the policy under the proposed arrangement foundation will be the purchaser and owner of the policy as owner foundation will be entitled to exercise all policy rights except for designation of the beneficiary of a portion of the proceeds the policy will provide for a dollar_figurex benefit payable at nr x's death maximum amount of insurance that foundation will be obligated to provide under the employment agreement over the expected term of dr x's employment the responsibility for payment of policy premiums will be divided between foundation and dr x as follows this amuunt will provide coverage to a level that is expected to be greatey than the a foundation's portion of each premium will be an amount calculated as sufficient i to provide insurance coverage equal to the sum of a two times dr x's base salary at the time such premium payment is due and b the total of the premiums_paid by the foundation through the end of the policy period for which premiums have been paid less ii the economic benefit based on the lesser_of the p s costs and the insurance company's one-year term life_insurance rates attributable to this insurance coverage foundation's portion of the insurance coverage will increase in each year that dr x's base salary increases although the dollar amount of foundation's premium is expected to decrease over time b dr x's portion of each premium will be an amount equal to the sum of i the economic benefit attributable to the insurance coverage as noted above and ii the cost of additional insurance in excess of the coverage described in clause i above to bring the policy death_benefit to dollar_figurex the foundation portion increases but the economic benefit to or x will increase each year resulting in an expected increase in the tota dollar amount payable by him over time the amount of the insurance coverage for which dr x will pay will decrease each year as each party's portion of the premium payments will be paid directly to the insurance_company at no time will any premium payments attributable to dr x‘s portion be made to or through the foundation or any other tax-exempt_organization the proposed agreement will also provide that dr x has an endorsement right on the policy dr x will be permitted to to name the beneficiary of a portion of the policy proceeds at his death assign this endorsement right and any other rights he has under the agreement for example to designate a transferee of the policy upon dr x’s retirement as provided below to another party such as dr x’s irrevocable_life_insurance_trust under the agreement including payment to the insurance_company of dr x’s portion of the insurance premiums pursuant to the proposed arrangement upon dr x's death while still employed by foundation foundation will be entitled to policy proceeds in an amount equal to the the assignee will also assume dr x‘s obligation sec_2s6 total amount of premiums_paid by foundation the balance of the policy proceeds will be paid_by the insurance_company to the beneficiary named by dr x or his assignee the proposed agreement further provides that upon dr x's retirement from foundation foundation will transfer the policy to such transferee as dr x or his assignee has designated in writing for example the policy may be transferred to the irrevocable insurance_trust or another party for the benefit of dr x's family under this approach the policy will be transferred upon termination of dr x's employment unless dr x terminates his employment other than through retirement disability or death or the foundation terminates him for cause as defined in the employment agreement as a result of this transfer the transferee of the policy will become the owner of the policy and will have all rights with respect to the policy foundation will take the policy's value as of the anticipated time of transfer into account in determining other_benefits that dr x will receive from foundation to insure that his overall compensation package does not resuit in the payment of unreasonable_compensation in the event the policy is terminated prior to the retirement disability or death of dr x there would be no amount for dr x‘s beneficiaries sec_501 of the code provides for exemption from federal_income_tax for corporations organized and operated exclusively for charitable and other enumerated exempt purposes provided that no part of the corporation's net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations provides that an organization will not be considered as operating exclusively for charitable purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1 a -1 c of the regulations defines private_shareholder_or_individual as persons having a personal and private interest in the activities the irs has consistently held that the prohibition against private_inurement is not violated if the tax-exempt_organization pays reasonable_compensation for services provided to the organization for example in revrul_73_126 1973_1_cb_220 the irs determined that a tax- exempt organization's payment of pensions to retired employees does not constitute inurement to private individuals as the payment of pensions if reasonable in amount is an accepted method of employee compensation and a proper expense in the operation of the organization’s charitable activities courts have similarly held that the payment of compensation to a trustee officer or other person for services to the tax-exempt_organization does not result in inurement of net_earnings to the benefit of a private_shareholder_or_individual if the compensation is reasonable and in furtherance of the organization’s exempt purposes see 81_tc_958 203_f2d_872 cir your submission states that the services rendered by dr x as president and ceo and as trustee of foundation are necessary to carry out foundation’s exempt purposes accordingly foundation’s payment of reasonable_compensation to dr x for his services is incurred in furtherance of its exempt purposes the payment of compensation in the form of payment of premiums on a split-dollar_life_insurance plan is an accepted method of employee a necessary expense ay compensation and is not in itself an excessive or otherwise unreasonable_compensation arrangement notice_99_36 r b warns taxpayers and exempt_organizations that irs will challenge certain charitable split-dollar insurance transactions that purport to give rise to charitable_contribution deductions under sec_170 or sec_2522 of the code involve a transfer of funds by a taxpayer to a charity with the understanding that the charity will use the transferred funds to pay premiums on a cash_value life_insurance_policy that benefits both the charity and the taxpayer's family irrevocable_life_insurance_trust formed by the taxpayer purchases the cash_value life_insurance_policy of the taxpayer’s family are beneficiaries of the trust the designated beneficiaries of the policy include both the charity and the trust members typically as part of this transaction the charity or an in general these transactions the split-dollar arrangement described in the notice also involves an agreement between the charity and the taxpayer specifying what portion of the insurance_policy premiums is to be paid_by the trust and what portion is to be paid_by the charity the extent to which each party can exercise standard policyholder rights the manner in which the policy may be terminated and the consequences of such termination a common feature of these arrangements is that over the life of the split-dollar agreement the trust has access to a disproportionately high percentage of the cash-surrender value and death_benefit under the policy compared to the percentage of premiums_paid by the trust as part of the transaction the taxpayer may also attempt to deduct from his income the amount of the funds transferred to charity and subsequently used to pay a portion of the insurance premium notice_99_36 warns the public that taxpayers participating in this type of split-donar insurance transaction are not entitled to a charitable_contribution_deduction under sec_170 or sec_2522 for the funds transferred to the charity because it violates the partial-interest rule in sec_170 f b ii and 70a-7 a i of the regulations foundation has represented that each party's portion of the premium payments will be paid directly to the insurance_company and that neither dr x nor his assignee will transfer any funds to foundation for payment of premiums attributable to dr x’s portion of the premium no premium payments attributable to dr x’s portion will be made to or through foundation or any other tax- exempt_organization in addition foundation has submitted evidence that its method of allocation for insurance premium payments is part of a compensation agreement that takes into consideration the financial benefit of the split-dollar insurance transaction to dr x and results in no more than reasonable_compensation being paid to dr x based on the representations that the provision of the split-dollar insurance_policy is part of a reasonable_compensation package for dr x’s services the proposed arrangement will not result in prohibited inurement of foundation’s earning to the benefit of dr x or any other private individual and therefore will not adversely affect foundation’s tax exempt status under sec_501 of the code notice_99_36 is not applicable to this transaction sec_4941 of the code enumerates a number of acts that are considered to be acts of self-dealing between a private_foundation and a disqualified_person these include a any direct or indirect sale_or_exchange or leasing of property between a private_foundation and a disqualified_person d a b any direct or indirect payment of compensation or payment or reimbursement of expenses by a private_foundation to a disqualified_person d d and c any transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation d e sec_4941 of the code enumerates certain exceptions to the foregoing rules for example sec_4941 e provides that except in the case of a government_official as defined in sec_4946 c the payment of compensation and the payment or reimbursement of expenses by a private_foundation a disqualified_person for personal services which are reasonable and necessary to carrying out the exempt_purpose of the private_foundation shall not be an act of self-dealing if the compensation or payment or reimbursement is not excessive see sec_53 d -3 c the term disqualified_person is defined in sec_4946 of the code under sec_4946 b disqualified persons include a foundation_manager as defined in sec_4946 b this definition includes an officer director or trustee of a private_foundation dr x therefore is a disqualified_person with respect to foundation disqualified persons also include family members as defined in sec_4946 of an officer or trustee and trusts in which disqualified persons hold more than percent of the beneficial_interest see sec_4946 and sec_4946 accordingly members of dr x’s family such as his wife and children and the irrevocable insurance_trust are also disqualified persons with respect to foundation in revrul_74_591 1974_2_cb_385 the irs citing the sec_4941 d e self-dealing exception held that payment of a pension by a private_foundation to one of its directors a disqualified_person for past services as a foundation employee did not constitute an act of self- dealing under sec_4941 _ considered reasonable and necessary to fulfilling the foundation’s exempt purposes and the total compensation to the director including the pension was reasonable in relation to the services the services performed by the disqualified_person were similarly in revrul_74_405 c the irs ruled that the payment of premiums by a private_foundation for insurance indemnifying a disqualified_person against liability for claims arising from the person's foundation responsibilities was not an act of self-dealing under sec_4941 so long as the amount of premiums_paid would not cause the total compensation of the disqualified_person to be excessive the irs ruled in revrul_82_223 1982_2_cb_301 that the payment of premiums by a private_foundation for an insurance_policy providing liability insurance for its foundation_manager for all liabilities arising under state mismanagement laws was not an act of self-dealing as long as the premiums_paid were treated as compensation paid to the manager and the total compensation was not excessive the self-dealing rules permit private_foundations to pay reasonable_compensation including insurance benefits to officers and trustees for their services in carrying out a foundation’s exempt cf purposes you have indicated that the payments to be made under the proposed agreement are part of a reasonable_compensation package for dr x’s services to foundation foundation’s proposed arrangement as herein described requires dr x and foundation to share the responsibility for paying for the policy and reallocates premium payments every year the premiums as reallocated will be paid_by each of dr x or his assignee and foundation directly to the insurance_company and do not constitute a sale exchange or other transaction of property between foundation and dr x or his assignee within the meaning of sec_4941 you have stated that the proposed arrangement is part of a compensation package foundation plans to offer dr x foundation has secured the advice of a nationally recognized compensation consulting firm that has advised that the proposed insurance arrangement will not result in dr x receiving compensation in excess of similarly situated executives in other large foundations and institutions of higher learning based on the understanding that the premium payments will not cause dr x’s overall compensation to be unreasonable the premium payments will not be considered acts uf self-dealing under sec_4941 d d or d e because they fall within the exception provided by sec_4941 d e foundation’s proposed arrangement also calls for che transfer of the split-dollar_life_insurance policy to dr x or his designated_beneficiary upon termination of his position with foundation other than by death unless he is terminated for cause you have indicated that the value of the policy at the time of transfer will be taken into consideration when negotiating dr x's compensation package for that year so as assure that his overall compensation will not be excessive although the transfer of the policy will be to a disqualified_person with respect to foundation the transfer will also fall within the exception for the payment of reasonable_compensation as permitted under sec_4941 so long as the overail compensation package is not unreasonable the proposed arrangement also permits dr x to assign his rights under the agreement to another party such as dr x’s irrevocable_life_insurance_trust under the proposed arrangement and the assignee’s exercise of such rights and assumption of obligations under the agreement including payment directly to the insurance_company of dr x’s portion of the insurance premiums will not constitute acts of self-dealing under sec_4941 none of these actions involves a sale exchange or other transfer of property between foundation and a disqualified_person in violation of sec_4941 d or d e an assignment by dr x of his rights sec_4945 of the code provides that the term taxable_expenditure includes any amount_paid or incurred by a private_foundation for any purpose other than a charitable or other exempt_purpose specified in section 17o c b section dollar_figure45-6 b of the foundation and similar excise_taxes regulations provides that expenditures_for unreasonable administrative expenses including compensation and other fees for services rendered will ordinarily be taxable_expenditures under sec_4945 unless the private_foundation can demonstrate that such expenses were paid_or_incurred in the good_faith belief that they were reasonable and that the payment or incurring of such expenses in such amounts was consistent with ordinary business care and prudence the determination of whether an expenditure is unreasonable depends upon the facts and circumstances of the particular case in revrul_82_223 supra the irs held that the payment of premiums by a private_foundation for an insurance_policy providing liability insurance did not constitute a taxable_expenditure under sec_4945 so tong as the premiums_paid by the foundation were treated as compensation paid to the manager and the total compensation paid to the manager was not excessive the proposed arrangement is part of a compensation package for dr x’s services to the foundation foundation has taken steps including consulting a nationally recognized firm specializing in the area of executive compensation to structure the total compensation package so as to provide reasonable_compensation to dr x based on the representation that the total compensation paid is reasonable the proposed arrangement will not result in a taxable_expenditure under sec_4945 of the code this ruling is based on the understanding that there will be no material changes in the facts upon which it any year not being determined to be excessive or otherwise unreasonable is based the ruling is further conditioned on the total compensation paid to dr x in this ruling is directed only to the organization that requested it sec_6110 k of the code provides that it may not be used or cited by others as precedent we are informing your area manager of this ruling please keep a copy of it in your permanent records name and telephone number are shown in the heading of this letter if you have any questions about this ruling please contact the person whose sincerely breretol v book gerald v sack manager exempt_organizations technical group
